      Case 1:19-cv-04067-JGK Document 39 Filed 02/26/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
KEITH DREW,
                                                 19-cv-4067 (JGK)
                       Plaintiff,
                                                 ORDER
          - against -

THE CITY OF NEW YORK ET AL.,

                    Defendants.
────────────────────────────────────

JOHN G. KOELTL, District Judge:

     The plaintiff will provide a statement supplementing his

complaint by March 12, 2021. The defendants will file a motion

to dismiss within 30 days of the filing of the plaintiff’s

supplemental statement on the docket. The plaintiff will have 30

days after the motion is filed to respond and the defendants

will have 15 days after the response to reply.

     It having been brought to the attention of the Court that

defendant Dr. Michael Latunji is deceased, the defendants are

directed to file a notice of death pursuant to Fed. R. Civ. P.

25. The plaintiff shall have 90 days thereafter to substitute a

representative of Dr. Latunji’s estate or dismiss the claim

against Dr. Latunji.

     The parties are directed to inform the Court by March 29,

2021, whether they believe that a reference to the Magistrate

Judge for the purposes of settlement would be useful.

     The Clerk is directed to dismiss without prejudice

Correction Officer Dias, Shield No. 7766, from the case.
         Case 1:19-cv-04067-JGK Document 39 Filed 02/26/21 Page 2 of 2



     The Clerk is directed to mail a copy of this Order to the

pro se plaintiff.

     The pro se plaintiff is also advised to contact the New

York Legal Assistance Group’s Pro Se Clinic at 212-659-6190 for

assistance.

SO ORDERED.

Dated:       New York, New York
             February 26, 2021

                                          ___   /s/ John G. Koeltl_____
                                                 John G. Koeltl
                                          United States District Judge
